Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The present invention features:  system and method for storing metadata in a cache comprising heterogeneous memory types, the system comprising: at least one processor; and at least one memory device operably coupled to the at least one processor to stage, from backend storage drives, data elements containing metadata into a lower performance portion of a cache, the cache comprising the lower performance portion and a higher performance portion.
Referenced prior art include:
US 11061828 (Peterson et al) teaching computer-implemented method satisfying I/O request using a secondary cache in response to determining to not satisfy the I/O request using a primary cache and om response to evaluating performance characteristics experienced by the primary and secondary cache while satisfying the I/O request. 
US 10133663 (Atkisson et al) teaching storage system comprising: a non-volatile storage device; a storage client configured to issue an invalidation directive by scanning the non-volatile storage media and/or scanning pre-determined portion of the non-volatile storage media to reconstruct map by use of data stored on the non-volatile storage device.

However, applicant’s arguments cover the reason for allowance, as none of the prior art of record teaches or renders obvious the features as recited in the claims taken in light of the disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136